12 A.3d 572 (2011)
300 Conn. 904
STATE of Connecticut
v.
Zachary Jay ELSON.
SC 18737
Supreme Court of Connecticut.
Decided January 20, 2011.
Hubert J. Santos, Hope C. Seeley and Benjamin B. Adams, Hartford, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 125 Conn.App. 328, 9 A.3d 731 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the defendant's claims were not reviewable under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989)?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.